Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims file on 2/10/2021 and remarks filed on 11/20/2020, in addition to Applicant’s remarks (see pages 11-14) and further search.  Claims 1-5, 7-24, 26-43, 45-57, 74-76 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 20, 39, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  

	Per claims 1, 20, 39, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations identifying the at least one font represented in the received image using a machine learning system, the machine learning system being trained using images representing a plurality of training fonts, wherein a portion of the training images include synthetic text located in the foreground and being positioned over captured background imagery , which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.

Claims 2-5, 7-19, 21-24, 26-38, 40-43, 45-57, 74-76 are allowable based on their dependency on claims 1, 20, 39 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHUONG A NGO/Primary Examiner, Art Unit 2645